                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Scott K.,                                            Case No. 19-cv-2276 (WMW/KMM)

                            Plaintiff,
                                                ORDER ADOPTING REPORT AND
       v.                                           RECOMMENDATION

Andrew Saul, Commissioner of Social
Security,

                            Defendant.


      This matter is before the Court on the February 19, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge Katherine M. Menendez.

(Dkt. 18). Defendant filed a notice of non-objection to the R&R. Plaintiff does not object

to the R&R. In the absence of objections, this Court reviews an R&R for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Having reviewed the R&R, the Court finds no clear error.

      Based on the R&R and all the files, records and proceedings herein, IT IS HEREBY

ORDERED:

      1.     The February 19, 2020 R&R, (Dkt. 18), is ADOPTED.

      2.     Defendant Andrew Saul’s Motion for Remand, (Dkt. 14), is GRANTED.

      3.     The Motion for Summary Judgment, (Dkt. 12), of Plaintiff Scott K. is

GRANTED IN PART to the extent it seeks remand for further proceedings.

      4.     This case is remanded to the Social Security Administration for further

proceedings pursuant to 42 U.S.C. § 405(g).
      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: March 25, 2020                 s/Wilhelmina M. Wright
                                      Wilhelmina M. Wright
                                      United States District Judge




                               2
